DETAILED ACTION
Case Status
This office action is in response to remarks and amendments of 14 May 2021. Claims 1, 2, 4-9, 11, 13-20 have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-9, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al., Pub. No.: US 20130124493 A1, hereinafter Lang, in view of MacLaurin et al., Pub. No.: US 20120166411 A1, hereinafter MacLaurin.

	As per claim 1, Lang discloses a method comprising: 
	receiving a search query (paragraph 16); 
	identifying, by a computer search system, an entity record corresponding to the search query among a plurality of entity records stored in an entity data store (paragraph 17-18 disclose relational data structures that include search data 118 (including historical search string log data and their search results) and relationship data 120) using the search query (paragraph 17, using the query and relational data structures user intent models 122 are generated), (paragraph 18 discloses names and titles), an entity type (paragraph 18 discloses specific fields as news, images, videos, etc.; additionally, and/or alternatively, paragraph 28 discloses music, novel, and film as types; paragraph 27 also discloses categories), and entity information (paragraph 18 discloses that each specific field includes stored search data; additionally, and/or alternatively, paragraph 27 discloses intended words; see also, paragraph 22-23 for frequencies, words, characters as even more examples of entity information that is stored in the relational data structure entries); 
	Lang does not explicitly disclose, however, in the related field of endeavor of software application searches, MacLaurin discloses identifying a list of applications related to the entity record (MacLaurin, paragraph 7, 36 disclose social networking data (i.e. entity records), contextual data (i.e. another example of entity records), that search results include documents, files, resources (i.e. another example of entity records) and applications (i.e. list of applications) wherein the applications are “related” to the documents, files, resources, social networking data/contextual data (i.e. entity records) in that they are all identified as belonging to the same set of search results responsive to a query and/or are identified in response to queries being modified in view of relevant (i.e. related) social networking data/contextual data (i.e. entity record));
	generating, by the computer search system, a reformulated query by inserting one or more terms from the identified entity record into the search query (Lang, see paragraphs cited above including at least MacLaurin, see rejection of previous limitation including at least paragraphs 7, 54, 55, 82, 84 and claim 18); and 
	identifying, by the computer search system, at least one application corresponding to the reformulated query from among the list of applications (see paragraphs cited above including Lang, paragraphs 37-38 and MacLaurin, paragraphs 7, 54, 55, 82, 84 and claim 18). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because MacLaurin’s teaching would have allowed Lang’s method to search for software applications. Lang’s invention applies to searches on data on the Internet as per paragraph 3 of Lang and one type of data includes applications as per MacLaurin, paragraphs 27 and 28. 

	As per claim 16, Lang discloses A system comprising: 
	an entity data store that includes a plurality of entity records (paragraph 17-18 disclose relational data structures that include search data 118 (including historical search string log data) and relationship data 120), wherein each of the plurality of entity records includes an entity name (paragraph 18 discloses names and titles), an entity type (paragraph 18 discloses specific fields as news, images, videos, etc.; additionally, and/or alternatively, paragraph 28 discloses music, novel, and film as types; paragraph 27 also discloses categories), and entity information, and wherein the entity information included in each of the plurality of entity records includes data that is (paragraph 18 discloses that each specific field includes stored search data which is “associated” with the names, titles, fields, categories (e.g. entity names and entity type of a corresponding relational data structure and/or model); additionally, and/or alternatively, paragraph 27 discloses intended words; see also, paragraph 22-23 for frequencies, words, characters as even more examples of entity information that is stored in the relational data structure entries); and 
	one or more computing devices configured to: 
	receive a search query (paragraph 16), 
	identify a plurality of first entity records corresponding to the search query among the plurality of entity records stored in the entity data store (paragraphs 17-18, 22-23, 27-28), 
	Lang does not explicitly disclose, however, in the related field of endeavor of software application searches, MacLaurin discloses identify a list of applications related to the entity record (MacLaurin, paragraph 7, 36 disclose social networking data (i.e. entity records), contextual data (i.e. another example of entity records), that search results include documents, files, resources (i.e. another example of entity records) and applications (i.e. list of applications) wherein the applications are “related” to the documents, files, resources, social networking data/contextual data (i.e. entity records) in that they are all identified as belonging to the same set of search results responsive to a query and/or are identified in response to queries being modified in view of relevant (i.e. related) social networking data/contextual data (i.e. entity record));
	generate a reformulated query by inserting one or more terms from the identified plurality of first entity records into the search query (Lang, see paragraphs cited above including at least paragraph 27, 34-36 and MacLaurin, see rejection of previous limitation including at least paragraphs 7, 54, 55, 82, 84 and claim 18), and identify at least one application corresponding to the reformulated query from among the list of the applications (see paragraphs cited above including Lang, paragraphs 37-38 and MacLaurin, paragraphs 7, 54, 55, 82, 84 and claim 18). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because MacLaurin’s teaching would have allowed Lang’s method to search for software applications. Lang’s invention applies to searches on data on the Internet as per paragraph 3 of Lang and one type of data includes applications as per MacLaurin, paragraphs 27 and 28. 
	
	As per claim 2, Lang as modified discloses the method of claim 1, wherein the receiving of the search query comprises receiving the search query from a computing device (Lang, paragraph 16), and wherein the method further comprises transmitting the identified at least one application to the computing device (MacLaurin, paragraphs 27 and 28, see motivation to combine provided in the rejection of claim 1). 

Lang as modified discloses the method of claim 1, wherein the generating of the reformulated query comprises inserting at least one of the entity name of the identified entity record into the search query, the entity type of the identified entity record into the search query, and one or more terms of the entity information of the identified entity record into the search query (see Lang, paragraphs cited above including at least paragraph 27, 34-36, 44-48).

	As per claim 5, Lang as modified discloses The method of claim 1, wherein the generating of the reformulated query comprises replacing one or more terms of the search query with the one or more terms from the identified entity record (see rejection of claim 1 including at least Lang, abstract, paragraphs 27, 29, 30, 34, 44-48). 

	As per claim 6, Lang as modified discloses The method of claim 5, wherein the generating of the reformulated query comprises: identifying one or more terms of the search query that correspond to the identified entity record; and replacing the one or more terms of the search query with at least one of the entity name of the identified entity record in order to generate the reformulated query, the entity type of the identified entity record in order to generate the reformulated query, and one or more terms of the (see Lang, paragraphs cited above including at least paragraph 27, 30, 34-36, 44-48).

	As per claim 7, Lang as modified discloses The method of claim 1, wherein the generating of the reformulated query comprises: identifying that the entity name of the identified entity record is included in the search query (see Lang as cited in the rejection of claim 1 including at least paragraphs 26, 27, 36); and replacing the entity name included in the search query with at least one of the entity type of the identified entity record in order to generate the reformulated query and one or more terms from the entity information of the identified entity record in order to generate the reformulated query (see Lang, paragraphs cited above including at least paragraph 27, 34-36, 44-48).

	As per claim 8, Lang as modified discloses The method of claim 1, wherein the generating of the reformulated query comprises: identifying that one or more terms in the entity information of the identified entity record is included in the search query (see Lang as cited in the rejection of claim 1 including at least paragraphs 26, 27, 36); and replacing the one or more terms in the search query with at least one of the entity name of the identified entity record in order to generate the reformulated query and the entity type of (see Lang, paragraphs cited above including at least paragraph 27, 34-36, 44-48).

	As per claim 9, Lang as modified discloses the method of claim 1, wherein the generating of the reformulated query comprises: identifying that a first set of terms in the entity information of the identified entity record is included in the search query; selecting a second set of terms in the entity information of the identified entity record; and replacing the first set of terms in the search query with the second set of terms in the entity information of the identified entity record in order to generate the reformulated query (see rejection of claim 1 including at least Lang, abstract, paragraphs 27, 29, 30, 34, 44-48).

	As per claim 11, Lang as modified discloses The method of claim 1, wherein the reformulated query is a first reformulated query, wherein the one or more terms from the identified entity record is a first set of terms, wherein the method further comprises generating a second reformulated query by inserting a second set of terms from the identified entity record into the search query, and wherein the second set of terms is different than the first set of terms (Lang, paragraphs 23 and 25 disclose generating multiple models 

	As per claim 13, Lang as modified discloses The method of claim 1, wherein each of the plurality of entity records includes an entity quality score that indicates a popularity of the entity record (Lang, paragraphs 22, 23 and 28), and wherein the method further comprising: generating a result score for each of applications in the list of applications based on the entity quality score included in the identified entity record (Lang, paragraphs 22, 23 and 28 and MacLaurin, paragraphs 8, 9, 41, 83, 95, 96); and ranking the applications in the list of applications based on the result scores associated with the applications (see MacLaurin as cited above and see rationale to combine as provided in the rejection of claim 1).

	As per claim 14, Lang as modified discloses The method of claim 1, further comprising: generating a query-entity alignment score based on matches between the terms included in the identified entity record and terms of the search query (Lang, paragraphs 22, 25, 26, 48); generating a result score for each of applications in the list of applications based on the query-entity alignment score (Lang, paragraphs 22, 25, 26, 48 and MacLaurin, paragraphs 8, 9, 41, 83, 95, 96); and ranking the applications in the list of applications based on the result (see MacLaurin as cited above and see rationale to combine as provided in the rejection of claim 1). 

	As per claim 15, Lang as modified discloses the method of claim 1, further comprising: generating a result score for each of the applications in the list of applications (Lang, paragraphs 22-28, 48 and MacLaurin, paragraphs 8, 9, 41, 83, 95, 96); and ranking the applications in the list of applications based on the result scores (see MacLaurin as cited above and see rationale to combine as provided in the rejection of claim 1). 

	As per claims 17-20, they include the same or similar subject matter as claims rejected above and are therefore likewise rejected. See Lang, paragraph 43 and fig.’s 1-4 for the non-transitory computer-readable storage medium and method of claim 20.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive. Applicant argues that the cited references do not disclose "identifying a list of applications related to the entity record" and "identifying, by the computer search system, at least one application corresponding to the reformulated query from among the list of the applications".
Examiner respectfully disagrees. MacLaurin, paragraph 7, 36 disclose social networking data (i.e. entity records), contextual data (i.e. another example of entity records), that search results include documents, files, resources (i.e. another example of entity records) and applications (i.e. list of applications) wherein the applications are “related” to the documents, files, resources, social networking data/contextual data (i.e. entity records) in that they are all identified as belonging to the same set of search results responsive to a query and/or are identified in response to queries being modified in view of relevant (i.e. related) social networking data/contextual data (i.e. entity record). Furthermore, both MacLaurin and Lang disclose reformulating queries. Lang makes it clear, in paragraphs 17-18, that relational data structures include search data 118 (including historical search string log data and their search results and relationship data 120) using the search query (paragraph 17, using the query and relational data structures user intent models 122 are generated) and MacLaurin’s search results include the list of applications. 



Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
Agnetta et al.
Mobile Device Interfaces
20140337791; see paragraph 238

Panguluri et al.
System and Method for Mobile Application Search
20120316955; see paragraph 56 with respect to claim 1 and 16

Zargahi et al.
PROVISION OF APPLICATIONS TO MOBILE DEVICES
20100262619; see paragraph 32 with respect to claim 1 and 16





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SYED H HASAN/Primary Examiner, Art Unit 2154